Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Unity of Invention requirement in the reply filed on 7/2/20201 is acknowledged.  The traversal is on the ground(s) that newly amended limitation directed at the cavity is not found in the Zhou reference.  This is not found persuasive because the combination of Zhou and Huo below teach all of the shared structural elements between groups I, II and III.  In the interest of compact prosecution, groups I and II will be examined together. Group III is considered withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 11 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11 include both structural elements and method steps for their use; specifically what happens to the liquid in operation. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (MPEP 2173.05(p)).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CN101510533 to Zhao et al. (Zhao) in view of U.S. pat. Pub. No. 20100061109 to Hou et al. (Hou).
Regarding Claims 1 and 11, Zhao teaches a heat dissipation structure for a chip-on-film, comprising: 
a heat dissipation plate body 1, comprising an evaporation part (coupled to chip 2) and a condensation part (surrounded by fins 3); and
and a plurality of micro-cavity structures, disposed in the heat dissipation plate body, two ports of each of the plurality of micro-cavity structures being sealed, and the plurality of micro- cavity structures being filled with liquid, wherein each of the plurality of micro-cavity structures extends from the evaporation part to the condensation part, and after the liquid absorbs heat at the evaporation part to change into vapor, the vapor moves toward the condensation part, and the vapor moved to the condensation part is condensed and liquefied and moves toward the evaporation part to achieve heat dissipation [0033-0034].
Zhao does not explicitly teach that a surface of the evaporation part is provided with a concave part.  However, in analogous art, Huo teaches a concave portion 14 for receiving chips 200. It would have been obvious to the person of ordinary skill at the time of filing to modify the manifold of Zhao with the concave portion of Huo to provide increased contact area for heat dissipation, as taught by Huo [0029]. 


Regarding Claims 2 and 21, Zhao and Huo teach the heat dissipation structure according to claims 1 and 11, wherein the heat dissipation structure has a U-shaped (Fig. 3) or L-shaped (Fig. 2) cross section along an extending direction of the plurality of micro-cavity structures.

Regarding Claim 3, Zhao and Huo teach the heat dissipation structure according to claim 1, wherein a maximum size of a cross section of each of the plurality of micro-cavity structures in a plane perpendicular to an extending direction of the plurality of micro-cavity structures is 10um- 2mm [0033].

Regarding Claims 4 and 24, Zhao and Huo teach the heat dissipation structure according to claims 1 and 11, wherein a region of the plurality of micro-cavity structures which is not filled with the liquid comprises a negative pressure region (this is the operating principle of a condensation heat exchanger which Zhao shows).

Regarding Claims 5 and 25, Zhao and Huo teach the heat dissipation structure according to claims 1 and 11, wherein the plurality of micro-cavity structures are in communication with each other (they are at least in thermal communication).

Regarding Claims 8 and 22, Zhao and Huo teach the heat dissipation structure according to claims 1 and 11, wherein a thermal conductivity of the condensation part is higher than that of the evaporation part (fins 3 would increase the thermal conductivity of the condensation part w.r.t. the evaporation part).
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Huo as applied to claims 1 and 11 above, and further in view of 20150181764 to Honmura et al. (Honmura).
Regarding Claim 9, Zhao and Huo teach the heat dissipation structure according to claims 1 and 11, but do not explicitly teach that the heat dissipation plate body comprises a first substrate and a second substrate, and the first substrate and the second substrate are attached and sealed to each other, so that the plurality of micro-cavity structures are formed between the first substrate and the second substrate.
However, in analogous art, Honmura teaches in [0042] that a heat pipe type thermal exchanger is formed by joining two halves of a substrate to form the micro capillaries in the condensation part. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Honmura since Zhao is silent regarding how the structure is formed, motivating those of ordinary skill to seek out such teachings to complete and practice the teaching of Zhou.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Huo as applied to claim 1 above, and further in view of 20070056711 to Ohsawa.
Regarding Claim 14, Zhao and Huo teach the heat dissipation structure according to claim 11, but do not explicitly teach a thermal silicone grease is provided between the heat dissipation structure and the chip-on-film.
However, in analogous art Ohsawa teaches a silicone grease between the heat pipe and IC [0032].  It would have been obvious to the person of ordinary skill at the time of filing to modify Zhao with Ohsawa to reduce heat resistance there between, as taught by Ohsawa in the quoted section.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/Primary Examiner, Art Unit 2812